557 Pa. 10 (1999)
731 A.2d 132
LEGAL CAPITAL, LLC and Charles I. Artz, Appellants,
v.
MEDICAL PROFESSIONAL LIABILITY CATASTROPHE LOSS FUND, Appellee.
Supreme Court of Pennsylvania.
Argued November 17, 1998.
Decided June 23, 1999.
Charles I. Artz, Harrisburg, for Legal Capital, LLC, et al.
Guy A. Donatelli, William H. Lamb, West Chester, Maureen M. McBride, for Medical Professional Liability Catastrophe Loss Fund.
Before FLAHERTY, C.J., and ZAPPALA, CAPPY, CASTILLE, NIGRO, NEWMAN and SAYLOR, JJ.


*11 ORDER

PER CURIAM:
AND NOW, this 23rd day of June, 1999, the order of the Commonwealth Court is affirmed on the basis of its opinion. Legal Capital v. Medical Professional Liability Catastrophe Loss Fund, 702 A.2d 869 (Pa.Cmwlth.1997).